Per curiam.
— On reconsideration of this case, upon re-argument, we are satisfied that the decree should be reversed, and the bill dismissed.
The gravamen of the bill consists in alleged fraudulent concealments by the plaintiff in error, in his account of settlement in the Probate Court, by reason of which it seeks to set aside that settlement. And it is well settled in this court that the settlement could only be set aside for fraud or want of notice. Searles v. Scott, 14 S. & M. 98. And when this case was formerly here on demurrer, it was said, “if upon final hearing the court shall believe that the proofs establish the charge of fraud, a decree setting aside the settlement will be made; and if not, the bill will be dismissed.” Opinion Book, E. 13.
Acting upon this rule, and being of opinion that the fraud has not been established, the decree must be reversed, and the bill dismissed.